 


114 HR 3494 IH: Protecting Infants Born Alive Act
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3494 
IN THE HOUSE OF REPRESENTATIVES 
 
September 11, 2015 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XIX of the Social Security Act to provide greater clarity for States with respect to excluding providers whose actions a State suspects causes termination of fetuses born alive, and for other purposes. 
 
 
1.Short title This Act may be cited as the Protecting Infants Born Alive Act.  2.Clarifying States’ ability to exclude providers whose actions States suspect causes termination of fetuses born aliveSection 1902(a)(23) of the Social Security Act (42 U.S.C. 1396a(a)(23)) is amended by inserting before the semicolon at the end the following: , or as requiring a State to provide medical assistance for such services furnished by a person or entity whose services or actions are suspected by the State of causing the termination of a human fetus who would be classified as an infant that is born alive under section 8 of title 1, United States Code.  
3.Protecting patients by not providing Federal funding to providers who terminate fetuses born aliveSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (11) the following new paragraph:   (12)with respect to amounts expended for medical assistance for items and services furnished by a person or entity who has terminated a human fetus who would be classified as an infant that is born alive under section 8 of title 1, United States Code;. 
4.Termination from participation in Federal health care programs of providers who terminate fetuses born aliveSection 1128(a) of the Social Security Act (42 U.S.C. 1320a–7(a)) is amended by adding at the end the following new paragraph:   (5)Termination of born alive infantAny individual or entity that has terminated a human fetus who would be classified as an infant that is born alive under section 8 of title 1, United States Code.. 
5.Effective dateThe amendments made by this Act shall apply with respect to terminations occurring on or after the date of the enactment of this Act.  